The answer admitted an agreement to sell, but denied that it was at that price. The defendant stated that he understood the price to be $1,300; but discovering that the plaintiff understood or pretended it to be $1,000, in a few minutes after making the contract, he declared that he would not comply, and offered to return the sum of $100 then paid, which the plaintiff, insisting on the bargain as claimed by him, refused to receive, and he then deposited it with a third person for him. The defendant stated the value of the slaves to be $1,300, and said the subsequent *Page 374 
payment of $300 was on other demands he had against the plaintiff, and he insisted that the contract ought not to be executed, or, if executed, that the larger price should be allowed.
The proofs sustained the statement of the bill as to the terms of the contract; but the witnesses all stated that the defendant alleged immediately after it was closed that he had misconceived it, and offered to return the money he had received, and gave the plaintiff notice that he would not stand to it. Two or three days afterwards, however, upon being assured by a person who was present that the bargain was as alleged by the plaintiff, the defendant said he would abide by it, and about a month afterwards received the further payment of $300 (469) on it, without objection or stating that he claimed a larger price than $1,000, and pending this suit he had received further payments, expressing in some of his receipts that they should be without prejudice. Several witnesses stated that the negroes were worth more than $1,000.
If this case stood upon the original transaction, although the evidence establishes the contract as alleged by the plaintiff, the Court would not give the relief sought. It would be unconscientious to insist on an agreement into which the defendant had been surprised, and at a price below the value, although the inadequacy be not so unreasonable and glaring as of itself to prevent the Court from exercising this jurisdiction. But the subsequent acts of the defendant ratify the contract, as understood by the plaintiff, independent of his declaration to the witness that he would comply with it; for he knew how the plaintiff construed the bargain, and in silence received payments from him, which must be taken as giving the plaintiff to understand that he yielded his own objections. In this position of the affair the want of conscience will be on the other side, if the agreement be not performed, unless the price be altogether inadequate. Upon that point the evidence is that the price was not the full value; but no witness says that it was so unreasonably low as to bespeak imposition. Indeed, the number and ages of the negroes show that no great advantage could have been made. The plaintiff is therefore entitled to relief upon it. The defendant must elect to take those negroes which he himself sold, and as to those sold under execution, the most valuable must be allotted to him, and the other, at the true value, must be a credit to the plaintiff against the balance of the purchase (470) money. The master must inquire what slaves have been thus sold *Page 375 
by the defendant, or for him, and when, and the value of those sold under execution; and also take an account of the balance due for the purchase money, computing interest from the time it was payable; and also an account of the hires and profits of the negroes while in the defendant's possession, making him just allowances for their maintenance, and after taking all the accounts, ascertain the balance that may be due on the one side or the other.
PER CURIAM.                                    Direct an account.
Cited: S.c., 21 N.C. 111.